DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0188643. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/17/2021 has been received and will be entered.
Claim(s) 1-2, 4-19 is/are pending.
Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 13 is/are currently amended.
Claim(s) 18-19 is/are new.
Claim(s) 3 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed after the mailing date of the Non-Final Office Action on 9/29/2021.  The submission is in compliance with 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 7 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the Remarks argue the claims are definite, but amend the claims to recite new language. (Remarks of 12/17/2021 at 7). The Remarks argue “those skilled in the art would understand what is claimed in each of claims 7 and 17 when the claims are read in light of the specification.” Id. No specific portions of the Specification were offered in support of this statement. Id. This has been considered, but is not persuasive. 
Claim 7 now recites “the reaction area is configured to have a temperature of 1100 °C to 1300 °C, and the nozzle member is configured to have a temperature of 850°C to 1000°C.” According to the Specification, the “the reaction area A is not exactly defined.” (S. 3: [0058]). Yet, in the same sentence, the Specification would appear to define reaction area A as “a space inside the reaction tube 22 to which heat transferred from the heating member 233 reaches.” Id. Thus, as understood, the “area” is a “space,” and not an actual, physical part or component of the apparatus. If this is incorrect, Applicants should state so and set forth the contentions in support thereof.
The Specification also states:
[0014] In a preferred embodiment, the reaction unit may include: a nozzle member communicating with the supply pipe; a and a chamber formed to have a predetermined length outside the reaction tube and configured to supply heat to the reaction tube to form a reaction area within the reaction tube.

(S. 1: [0014]) (emphasis added). Thus, as emphasized in paragraph [0014] above, the “reaction area” only exists when heat is supplied. (S. 2: [0014]) (“to form a reaction area”) (emphasis added).  If this is incorrect, Applicants should state so and set forth the contentions in support thereof. 
Because, and according to the specification, the “reaction area” is not a part of the apparatus and only exists when the apparatus is in operation, the language of Claim 7 remains indefinite. Claim 7/1 is an apparatus claim; a machine or article of manufacture in terms of the statute. 35 U.S.C. §101. It is not a method. If this is incorrect, Applicants should state so and set forth the contentions in support thereof. 
An area, or more precisely a volume within a tube, is only “configured” to have a given temperature when a process is being carried out. The process is heat transfer. This is supported by the Specification. Applicants state on and for the record:
[0056] The chamber 23 may include: a housing 231 including a heat insulating material; a partition 232 dividing the interior space of the housing 231 into a plurality of spaces; and a heating member 233 provided in the plurality of spaces and configured to apply heat to the reaction tube 22. 
[0057] Because the plurality of heating members 233 is provided along the reaction tube 22, the temperature in the reaction tube 22 may be appropriately adjusted for each section. The type of heating member 233 is not particularly limited, and, for example, an electric furnace (resistance heating furnace) may be used as the heating member 233. 

i.e. a process or method.  The rejection of Claim 7 is MAINTAINED, as updated below.
	Claim 17 has been converted to a conventional product-by-process claim. In view of this, the rejection of Claim 14 is WITHDRAWN.  

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 6, 7, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0117025 to Lashmore, et al., as understood, the Remarks rely on incorporation of claim 13, indicated as allowable but dependent upon a rejected base claim. (Remarks of 12/17/2021 at 8). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 1, 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0117025 to Lashmore, et al., the rejection of independent Claim 1 and all claims depending therefrom is withdrawn in view of the discussion accompanying “Rejection I” above. Claim 4 has been converted to an independent claim. As understood, the Remarks traverse the rejection of Claim 4 on the grounds that Lashmore “fails to suggest that a distance between the end of the nozzle member and the reaction area affects nanostructure growth.” (Remarks of 12/17/2021 at 9).  The rejection relied – in part – on paragraph [0057] of Lashmore, and the Remarks traverse based on the teachings of paragraph [0057] of Lashmore. Id. Paragraph [0057] is reproduced below in its entirety:
[0057] As for parameters associated with the injector 14 that may affect nanostructure growth, they include the internal diameter (ID) of injector 14, length (L) of injector 14, the distance (Z) from furnace 11 where a nebulizing tube 16 is located, as well as Tp1 and Tp2 the temperatures at two different locations in the injector 14. Moreover, the presence or absence of insulation package 17 around 

(Lashmore 4-5: [0057]). As stated in the rejection, Table 1 was also relied on. (Non-Final Office Action dated 9/29/2-21 at 6). 
	Claim 4 required “a distance between the end of the nozzle member that is inserted into the reaction tube and the reaction area is 30 mm to 80 mm.” As discussed above, the “reaction area” is broadly quasi-defined to be “a space inside the reaction tube 22 to which heat transferred from the heating member 233 reaches.” (S. 3: [0058]). Figure 1B of Lashmore is reproduced below:

    PNG
    media_image1.png
    703
    860
    media_image1.png
    Greyscale

(Lashmore “Fig. 1B”) (annotations added). Again, paragraph [0057] literally says “parameters associated with the injector 14 that may affect nanostructure growth … include … length (L).” 
Dai, et al., Single-wall nanotubes produced by metal-catalyzed disproportionation of carbon monoxide, Chemical Physics Letters 1996; 260: 471-475 (hereinafter “Dai at __”). Dai states “In both cages [sic – cases], images showing a catalytic particle attached to the end of a SWNT reveal a clear correspondence between particle and tube diameters.” (Dai at 472, col. 1) (emphasis added). 
Sato, et al., Growth of diameter-controlled carbon nanotubes using monodisperse nickel nanoparticles obtained with a differential mobility analyzer, Chemical Physics Letters 2003; 382: 361-366 (hereinafter “Sato at __”). Sato states “[t]his finding clearly indicates that the mean outer diameter of CNTs can be controlled by the size of catalyst particles.” (Sato at 364, col. 1) (emphasis added).
Clearly, the teachings of Lashmore convey a result-effective variable relationship by linking “L” to catalyst size. The result-effective variable rationale is reasserted as proper.  
	The Remarks argue a criticality of the range (Remarks of 12/17/2021 at 10-11). This has been considered, and is persuasive. The rejection of Claim 4 is WITHDRAWN. 
III. With respect to the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over US 2009/0117025 to Lashmore, et al., in view of: (i) US 2010/0055347 to Kato, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejection I” above. 
IV. With respect to the rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over US 2009/0117025 to Lashmore, et al., in view of: (i) US 2011/0085961 to Noda, et al. , the rejection is WITHDRAWN in view of the discussion accompanying “Rejection I” above.  
V. With respect to the rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over US 2009/0186223 to Saito, et al., in view of:	(i) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”), no substantive traversal was presented. The analysis is presumed correct. Claim 17 has been amended to create a new embodiment, depending from new Claim 18. New Claim 18 is a method. Method claims were not presented as filed, and arguably election by original presentation is proper. MPEP 812.03. However, as Claim 4 is indicated allowable below, and Claims 18-19 are permitted, as they would have been rejoined. The Examiner reserves the right to restrict any and all new claims, as appropriate. All of this says nothing about Claim 17 and its now corrected status as a product-by-process claim. The office bears a lesser burden of proof with these claims. MPEP 2113. The features of the claim have been addressed in the rejection, and have not been traversed. Purity is merely a routine matter of annealing, as was shown in the Huang reference. The rejection is MAINTAINED. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 refers to the apparatus and a process of using it, i.e. by reciting the “reaction area is configured to have a temperature of,” and “the nozzle member is configured to have a 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0186223 to Saito, et al., in view of:
	(i) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”). 

With respect to Claim 17, this claim requires “[c]arbon nanotubes produced the method of claim 18, wherein the carbon nanotubes have a Raman peak intensity ratio (IG/ID) of 50 or more, an aspect ratio of 17,000 or more, and a residual catalyst content of less than 10 wt %.” This is being construed as a product-by-process claim per the practice in MPEP 2113. Saito teaches nanotubes with an IG/ID of 200. (Saito “Abstract,” passim). Saito teaches nanotubes with a diameter of 1-2 nm. Id. For a 1 nm diameter to have an aspect ratio of 17,000, this would mean the nanotube would have a length of 17,000 nm, or 17 µm. Nanotubes of this length are shown. (Saito “Fig. 5”). As to the purity limitation, to the extent Saito may not teach the purity, this is merely a matter of annealing. (Huang, entire reference). Applying known techniques to known products to achieve predictable results is obvious. MPEP 2143. 


Allowable Subject Matter
I. Claims 1-2, 4-6, 8-16, and 18-19 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	Claim 18 contains the world “using.” This language was previously indicated as problematic. (Non-Final Office Action dated 9/29/2021 at 3). Here, Claim 18 is construed as requiring the apparatus of Claim 4. Because Claim 18 recites explicit process steps that constitute “using,” no indefiniteness are believed present. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736